Upon consideration, appellee’s motion to vacate order granting consolidation is hereby granted, and the order entered November 8, 2013 is hereby vacated.
Appellee’s motion to dismiss the appeal in Case No. 13-2697 is hereby granted, and the appeal is dismissed.
Appellee’s motion to dismiss the appeal in Case No. 13-2695 is earned with the case. In their merits briefs, each party shall also address:
(1) Whether the court has jurisdiction to review the termination of the voluntary guardianship, see Bryan v. Century Nat’l Bank, 498 So.2d 868 (Fla.1986); In re Guardianship of Anderson, 568 So.2d 958, 959 (Fla. 4th DCA 1990); Ahlman v. Wolf, 413 So.2d 787 (Fla. 3d DCA 1982); and
(2) Whether appellant has standing to appeal the voluntary termination of guardianship proceedings.
SHEPHERD, C.J., and WELLS and ROTHENBERG, JJ., concur.